 HUNT & MOTTET CO.285Hunt& Mottet Companyand Teamsters,Chauffeurs,Warehousemenand HelpersUnion Local No. 313,affiliatedwith-the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and HelpersofAmerica,Independent,Petitioner.Case 19-RC-6677October 4, 1973DECISION AND DIRECTION OF ELECTIONBY CHARIMANMILLER ANDMEMBERS FANNINGAND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Lynne C. Litwiller ofthe National Labor Relations Board. Following theclose of the hearing the Regional Director for Region19 transferred this case to the Board for decision.Thereafter, the Petitioner and the Employer filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.Petitioner seeks to represent a residual unit ofbuyers, commission salesmen, salaried salesmen, anda printer, being all of the unrepresented employees attheEmployer'sTacoma,Washington,wholesalehardware distributing facility. The Employer con-tends that the requested unit is inappropriate becausethe 6 buyers and 22 commission salesmen should beexcluded from the unit while the remaining salariedsalesmen and printer should be included in a clericalunit already represented by Petitioner.The buyers are vested with a substantial degree ofdiscretion in their decisions and are able to pledgelarge amounts of Employer's credit. These buyers are"managerial" employees who- are entitled to the pro-tection of the-Act.' Nonetheless, we have consistentlyheld that managerial employees should be excludedfrom bargaining units of other types of employees 2We find that the commission salesmen are indepen-dent contractors and excluded from the coverage ofthe Act (§2(3) ). The Employer had changed the statusof the commission salesmen from employee to inde-pendent contractor and had included specific lan-guage in its contracts with the commission salesmenestablishing their independent contractor status.These Salesmen are not required to sell exclusively forthe Employer, have the right to employ others to helpin their work, must provide their own cars, and mustpay their own expenses, including taxes and insur-ance, without any advances, reimbursements, or guar-antees of earnings by the Employer. Commissions arepaid by the Employer without withholding any sumsfor income taxes, social security, or unemploymentcompensation. The commission salesmen are giventhe sole right to determine when, where, and to whomthey are going to show the Employer's lines and solicitsales within their territory. There is no showing in therecord of any substantial day-to-day control over theactivities of the salesmen. Under these circumstances,the commission salesmen are independent contractorswho have control of the "manner and means" whilethe Employer controls only the result .3Petitioner represents a unit of 18 clerical employeeswho, like the remaining 5 unrepresented employees,perform clerical tasks, are subject to the same termsand conditions of employment, and are on the samepayroll. The salaried salesmen primarily perform anorder-taking function. The printer, while not perform-ing clerical functionsper se,works closely with theclerical personnel in the catalog department in thepreparation and production of weekly revisions of theEmployer's catalog. Under these circumstances, weconclude that the five unrepresented employees havea sufficient community of interest with the employeesin the clerical unit to warrant Petitioner representingthem as a part of its existing unit. Furthermore, noother organization has asserted to claim to these unre-presented employees.4Accordingly, we find that the following employeesconstitute an appropriate voting group:All salaried salesmen'and printers, excluding allother employees and supervisors as defined in theAct.We shall direct that an election be conducted amongIBell Aerospace Company, Division of Textron, Inc,196 NLRB 827.z See, e.g.,Western Gear Corporation, Heavy Machine Division,160 NLRB272; Interstate Co.GlassHouse Restaurants, Indiana Toll Road,125 NLRB101,Sunnyland Packing Company and Sunnyland Poultry Company,113NLRB 162; cfBanco Credito y Ahorro Ponceno,160 NLRB 1504, 15093Bambury Fashions, Inc.,179 NLRB 447.4 Budd Company Automotive Division,154 NLRB 421; see alsoN.L.R.B. v.Horn & Hardart Company,439 F.2d 674, 681 (C.A. 2, 1971).206 NLRB No. 85 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe voting group found appropriate.5 If' a majority ofthis voting group selects Petitioner as their bargaining5 Inasmuch as the voting group found appropriate is substantially smallerthan the unit requested by the Petitioner,the Direction of Election is condi-tUoned upon the Petitioner's demonstrating,within 10 days from the datehereof, that it has an adequate showing of interest in the voting group foundappropriate.In the event that the Petitioner does not wish to participate inan election in the voting group found appropriate,we shall permit it towithdraw its petition upon notice to the Regional Director for Region 19within 10 days from the date of this Decision.Member Penello would not require such a showing of interest in thesecircumstancesrepresentative, they shall be included in the clericalunit presently represented by Petitioner; otherwise,they shall remain unrepresented.[Direction+of Election andExcelsiorfootnote omit-ted from publication.]